Per Curiam,
The learned judge below found as a fact that the option was accepted on July 8, by the proper parties, and that the renewed acceptance and tender of money on July 10 were for greater caution only.
Either notice of acceptance was sufficient. It was not required to be in writing and the manifest meaning and understanding of the parties in the words “ the party of the second part shall have until the 10th day of July to accept” were that they should have that day. The findings of the judge were upon sufficient evidence and his conclusions therefrom were correct.
Decree affirmed.